DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 2/7/22 has been entered.
In the reply filed 2/7/22, claims 10, 12, and 14 are presented with the identifier “currently amended” and claim 11 has been canceled. However, claim 10 was previously canceled in the reply filed 11/17/20 and claims 12 and 14 were canceled in the reply filed 6/14/21. Claims 12 and 14 also depend upon canceled claim 11. Examiner contacted Applicant on 2/14/22, and Applicant confirmed that claim 11 was intended to be amended and claims 10, 12, and 14 were not intended to be amended/reintroduced. The reply filed 2/7/22 is therefore not held to be non-compliant. Claims 10, 12, and 14 as presented are examined, and claims 12 and 14 are treated as being dependent upon claim 10. Applicant is advised that claims 10, 12, and 14 should be canceled and introduced as new claims to preserve the original numbering of the claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30, 31, 32, 33, 34, 35, and 36, as well as Figures 15 and 16. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26, 27, 28, and 29, as described in paragraph 0041 of the specification dated 2/2/22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include Figures 15 and 16, which are not described in the specification in either the Brief Description of the Drawings or Detailed Description of the Invention sections.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10, 12, 14, and 21-25 are objected to because of the following informalities:  The claims include several examples of grammatical errors or inconsistencies. Non-limiting examples are provided below, but the entirety of the claims should be reviewed and amended as appropriate.  Appropriate correction is required.
Claim 10 (it is noted that the same errors are present in corresponding locations in each of claims 10, 21, and 24, but the line numbers below are directed to claim 10):
Lines 14-15: “having each of two covering width sides greater than each of two covering thickness sides” should be replaced with --has two covering width sides and two covering thickness sides, each of the covering width sides being longer than each of the covering thickness sides--
Line 20: “pressed” should be replaced with --presses--
Line 21: “at least another pressing point the at least two” should be replaced with --at least another pressing points of the at least two--
Line 22: “pressed” should be replaced with --presses--
Line 54: “themselves” should be replaced with --itself--
Line 57: “window of year, make, and model” should be replaced with --window of a year, make, and model--
Claim 12 (it is noted that the same errors are present in corresponding locations of claims 22 and 24, but the line numbers below are directed to claim 12):
Lines 3-5: “the fabric border is configured surrounding outside to at least the first side, the third side and the fourth side” should be replaced with --the fabric border is configured to surround an outside of at least the first side, the third side, and the fourth side--
Claim 21:
Line 31: “the third side” should be replaced with --wherein the third side--
Claim 24:
Line 34: “is first” should be replaced with --is a first--

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 14, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10, 21, and 24 recite limitations directed to a pressed metal covering securing two ends of the flexible steel flat wire loop member without overlapping the two ends, the pressed metal covering having at least two opposite adjacent pressing points, in combination with a shape of the flexible steel flat wire loop member having arched sides and two to four corners. There is not sufficient support in the original disclosure for these elements in combination. The disclosure of the instant application supports the shape of the flexible loop member as claimed, but does not support the use of the pressed metal covering with the claimed shape. The disclosure of application 15/715775 (which has been incorporated by reference) supports the use of the pressed metal covering having opposite adjacent pressing points, but this is only provided with a flexible loop member having a circular or ovular shape, not with a loop member having sides and corners. None of the original disclosure includes a description of the flexible loop member having four sides including an arched side and at least two corners in combination with the 

Specification
The amendments filed 2/7/22 (claims) and 2/2/22 (specification and drawings) are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: As noted above, the claims include new matter. Additionally, the specification filed 2/2/22 includes new matter in at least paragraph 0040, which discloses a loop member having four arched sides and a metal covering connecting ends of the loop member. Figure 13 and the corresponding description in paragraph 0040 also constitutes new matter, as the original disclosure does not provide sufficient support for a loop member having four arched sides and a pressed covering.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 14, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “each of the at least one steel flat wire loop member comprises” in lines 8-9 and “each of the at least one flexible steel flat wire loop member consists of” in lines 10-11. Claim 21 recites “each of the at least one steel flat wire loop member comprises” in line 7 and “each of the at least one 
Claim 10 recites “the pressed metal covering wraps over substantial surfaces” in lines 15-16. Claims 21 and 24 recite the same limitation in lines 14-15 of each claim. The term “substantial” is indefinite in this context as to what level of coverage is required to be considered a substantial surface. Does this require only that the covering wrap over a portion of the respective surfaces, or is a higher level of coverage required? It is noted that there does not appear to be sufficient support for a limitation requiring that the metal covering fully or entirely surround the wire ends, as the specification does not clearly set forth support for such a limitation, and none of the drawings show a full depiction of the pressed metal covering including all the respective sides of the covering and wire.
Claims 10, 21, and 24 recite “the two wire thickness sides and the two wire width sides of the two ends” in lines 16-17, 15-16, and 15-16, respectively. There is insufficient antecedent basis for both “the two wire thickness sides” and “the two wire width sides”.
Claims 12 and 14 depend upon claim 11, which has been canceled. As noted above, claims 12 and 14 are treated as being dependent upon claim 10, but appropriate correction is required.
Claim 21 recites “wherein the second side has at least two different arch portions with a first corner of the 3 corners in-between them” in lines 26-27. Applicant also provided a supporting figure with annotations to illustrate the identification of the second side in this context, which is copied below:

    PNG
    media_image1.png
    377
    454
    media_image1.png
    Greyscale

It is unclear how the second side can be identified as a single side while being illustrated as two separate sections with a corner in between said sections. The identification of the arch portions appears to be substantially arbitrary, and there is no clear way that the first side is distinguished from the lower arch portion of the second side. Is the second side only required to be defined as the section extending from the respective upper and lower midpoints of the loop member? It is unclear how the term “side” is being defined in the context of the application, as the figure provided by Applicant appears to define a side in a manner that is beyond that which would generally be considered the definition of the term in the context of the art. What exactly is required to be considered a side?
Claim 21 recites “a third corner of the 2 corners” in line 34. The recitation “2 corners” is unclear, as three corners have been previously introduced--which two corners are the “2 corners” referring to?
Claims 22, 23, and 25 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent No. 4,815,784) in view of Castaneda (U.S. Patent No. 3,899,818), Yerby (U.S. Patent No. 1,736,688) and Covercraft (NPL document: UVS100 Custom Sunscreen). Note: A copy of the Covercraft NPL document was provided with the Office Action dated 11/3/21.
Regarding claim 10, Zheng discloses an interior window sunshade method comprising the following steps:
a. offering an interior window sunshade (20; the step of offering the sunshade is considered to be inherently disclosed by Zheng) comprising of at least one flexible steel flat wire loop member (22; column 3, lines 58-61 discloses a flexible steel composition) secured to a fabric (24, 28, 32), wherein each of the at least one flexible steel flat wire loop member has 2 corners and at least 4 sides [FIG. 6], wherein at least 4 sides of the at least 4 sides are substantially straight or outwardly arched (each of the sides are either straight or arched, as shown in Figure 6), wherein each of the at least one flexible steel flat wire loop member comprises the following:
wherein each of the at least one flexible steel flat wire loop member consists of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) and a covering (46), wherein the covering secures two ends of the flexible steel flat wire [FIG. 11], wherein the covering wraps over substantial surfaces of both the two wire thickness sides and the two wire width sides of the two ends [FIG. 11] (column 5, lines 5-16);

wherein a first side (lower horizontal side of the loop member 22) of the at least 4 sides is a lower side of the at least 4 sides [FIG. 6] (see annotated drawing below);
wherein a second side (inner vertical side of the loop member 22) of the at least 4 sides is directly connected to the first side, wherein the second side is more arched than the first side (as shown in Figure 6, the second side is more arched than the first side);
wherein the second side is directly connected to a third side (upper horizontal side) of the at least 4 sides, wherein the third side is substantially straight or arched and is an upper side of the at least 4 sides [FIG. 6] (see annotated drawing below);
wherein the third side is directly connected to a fourth side (outer vertical side of the loop member 22) of the at least 4 sides via a first corner (upper/outer corner of the loop member 22) of the 2 corners, wherein the fourth side is a substantially vertical side and is directly connected to the first side via a second corner (lower/outer corner of the loop member 22) of the 2 corners; wherein the at least one flexible steel flat wire loop member has a maximum vertical height substantially near a center of a width of the at least one flexible steel flat wire loop member, wherein the second side extends between two end points of the maximum vertical height (the maximum vertical height is defined by the end points of the second side, and is positioned at a location substantially near a center of a width of the loop member; it is noted that the limitation “substantially near” is broadly recited, and the structure of the loop member of Zheng reads on the limitation given a broadest reasonable interpretation);
wherein each of the at least one loop member is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within themselves to form a collapsed state (column 5, lines 17-52) [FIGS. 12A-13].

    PNG
    media_image2.png
    430
    692
    media_image2.png
    Greyscale

Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, that the first side is outwardly arched, or a compatibility guidance method.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a pressed metal covering (3), wherein the pressed metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the pressed metal covering having each of two covering width sides greater than each of two covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness sides on the edges of the metal covering 3 and the covering width sides on the top and bottom of the metal covering 3; the width sides are shown as being larger than the thickness sides); wherein at least one of the at least two opposite adjacent pressing points pressed against one of the two covering width sides and at least another pressing point the at least two opposite adjacent pressing points pressed against another of the two covering width sides [FIG. 3] (see annotated drawing below).

    PNG
    media_image3.png
    461
    614
    media_image3.png
    Greyscale

Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method comprising providing compatibility guidance for an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document), wherein the compatibility guidance provides compatibility of the sunshade to a window of year, make, and model of a vehicle (page 2 of the NPL document discloses a compatibility guidance option based on a selection of year, make, and model of a vehicle) or to at least two dimensions of a building window; and offering a customer a compatible size for the interior window sunshade; wherein the guidance method provides compatibility information of the interior window sunshade (the Covercraft NPL document is a snapshot of a website, wherein the sunshade is offered for sale; the list of vehicles and correspondingly sized shades reads on “provides compatibility information).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. If further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 12, Zheng discloses that the interior window sunshade comprises a fabric border (24), wherein the fabric border is configured surrounding outside to at least the first side, the third side and the fourth side [FIG. 6].
Regarding claim 14, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 10 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.
Regarding claim 21, Zheng discloses an interior window sunshade method comprising the following steps:
a. offering an interior window sunshade (20; the step of offering the sunshade is considered to be inherently disclosed by Zheng) comprising of at least one flexible steel flat wire loop member (22; column 3, lines 58-61 discloses a flexible steel composition) secured to a 
wherein each of the at least one flexible steel flat wire loop member consists of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) and a covering (46), wherein the covering secures two ends of the flexible steel flat wire [FIG. 11], wherein the covering wraps over substantial surfaces of both the two wire thickness sides and the two wire width sides of the two ends [FIG. 11] (column 5, lines 5-16);
wherein the covering comprises at least two opposite adjacent pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22);
wherein a first side (lower horizontal side of the loop member 22) of the at least 4 sides is a lower side of the at least 4 sides [FIG. 6] (see annotated drawing below);
wherein a second side (inner vertical side of the loop member 22) of the at least 4 sides is directly connected to the first side, wherein the second side is substantially longer in length than the first side (as shown in Figure 6, the second side is longer in length than the first side), wherein the second side has at least two different arch portions with a first corner (lower/inner corner) of the 3 corners in-between them (the arch portions of the second side and the first corner are shown in the annotated drawing below; it is noted that the determination of the arch portions is based on the comparable identification demonstrated by applicant in the reply filed 2/7/22, and treated with a broadest reasonable interpretation);
wherein the second side is directly connected to a third side (upper horizontal side) of the at least 4 sides, wherein the third side is substantially straight or arched and is an upper side of the at least 4 sides [FIG. 6] (see annotated drawing below);

wherein each of the at least one loop member is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within themselves to form a collapsed state (column 5, lines 17-52) [FIGS. 12A-13].

    PNG
    media_image4.png
    430
    692
    media_image4.png
    Greyscale

Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, that the first side is outwardly arched, or a compatibility guidance method.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a pressed metal covering (3), wherein the pressed metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the pressed metal covering having each of two covering width sides greater than each of two covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness sides on the edges of the metal covering 3 and the covering width sides on the top and bottom of the metal covering 3; the width sides are shown as being larger than the thickness sides); wherein at least one of the at least two opposite adjacent pressing points pressed against one of the two covering width sides and at least another pressing point the at least two opposite adjacent pressing points pressed against another of the two covering width sides [FIG. 3] (see annotated drawing above).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method comprising providing compatibility guidance for an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document), wherein the compatibility guidance provides compatibility of the sunshade to a window of year, make, and model of a vehicle (page 2 of the NPL document discloses a compatibility guidance option based on a selection of year, make, and model of a vehicle) or to at least two dimensions of a building window; and offering a customer a compatible size for the interior window sunshade; wherein the guidance method provides compatibility information of the interior window sunshade (the Covercraft NPL document is a snapshot of a website, wherein the sunshade is offered for sale; the list of vehicles and correspondingly sized shades reads on “provides compatibility information).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the 
Regarding claim 22, Zheng discloses that the interior window sunshade comprises a fabric border (24), wherein the fabric border is configured surrounding outside to at least the first side, the third side and the fourth side [FIG. 6].
Regarding claim 23, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 21 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.
Regarding claim 24, Zheng discloses an interior window sunshade method comprising the following steps:
a. offering an interior window sunshade (20; the step of offering the sunshade is considered to be inherently disclosed by Zheng) comprising of at least one flexible steel flat wire loop member (22; column 3, lines 58-61 discloses a flexible steel composition) secured to a fabric (24, 28, 32), wherein each of the at least one flexible steel flat wire loop member has 4 corners and at least 4 sides [FIG. 6], wherein each of the at least 4 sides are substantially straight or outwardly arched (each of the sides are either straight or arched, 
wherein each of the at least one flexible steel flat wire loop member consists of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) and a covering (46), wherein the covering secures two ends of the flexible steel flat wire [FIG. 11], wherein the covering wraps over substantial surfaces of both the two wire thickness sides and the two wire width sides of the two ends [FIG. 11] (column 5, lines 5-16);
wherein the covering comprises at least two opposite adjacent pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22);
wherein a first side (lower horizontal side of the loop member 22) of the at least 4 sides is between two adjacent corners, wherein the first side is a substantially horizontal lower side [FIG. 6] (see annotated drawing below);
wherein a second side (inner vertical side of the loop member 22) of the at least 4 sides is directly connected to the first side via a first corner (lower/inner corner of the loop member 22), wherein the second side is substantially vertical [FIG. 6] (see annotated drawing below), 
wherein a second corner (upper/inner corner of the loop member 22) directly connects the second side to a third side (upper horizontal side) of the 4 sides, wherein the third side is substantially horizontal upper side [FIG. 6] (see annotated drawing below);
wherein the third side is directly connected to a fourth side (outer vertical side of the loop member 22) of the 4 sides via a third corner (upper/outer corner of the loop member 22) of the 4 corners, wherein the fourth side is a substantially vertical side and directly connected to the first side via a fourth corner (lower/outer corner of the loop member 22) of the 4 corners;
wherein the second side or the fourth side is an outwardly arched side [FIG. 6];

wherein each of the at least one loop member is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within themselves to form a collapsed state (column 5, lines 17-52) [FIGS. 12A-13].
Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, a second outwardly arched side formed by the first or third side, or a compatibility guidance method.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a pressed metal covering (3), wherein the pressed metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the pressed metal covering having each of two covering width sides greater than each of two covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness sides on the edges of the metal covering 3 and the covering width sides on the top and bottom of the metal covering 3; the width sides are shown as being larger than the thickness sides); wherein at least one of the at least two opposite adjacent pressing points pressed against one of the two covering width sides and at least another pressing point the at least two opposite adjacent pressing points pressed against another of the two covering width sides [FIG. 3] (see annotated drawing above).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method comprising providing compatibility guidance for an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document), wherein the compatibility guidance provides compatibility of the sunshade to a window of year, make, and model of a vehicle (page 2 of the NPL document discloses a compatibility guidance option based on a selection of year, make, and model of a vehicle) or to at least two dimensions of a building window; and offering a customer a compatible size for 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. If further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 25, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 24 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12, 14, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that the only argument presented is directed to a limitation that is not presented in the claims (i.e. a bypass-bend that is continuously outwardly arched). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634